Name: 86/322/EEC: Commission Decision of 23 June 1986 approving a modification to the programme for the beef and meat processing sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  management;  Europe
 Date Published: 1986-07-23

 Avis juridique important|31986D032286/322/EEC: Commission Decision of 23 June 1986 approving a modification to the programme for the beef and meat processing sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 200 , 23/07/1986 P. 0040*****COMMISSION DECISION of 23 June 1986 approving a modification to the programme for the beef and meat processing sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (86/322/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 28 June 1985 the Danish Government forwarded a modification to the programme for the beef and meat processing sector in Denmark approved by Commission Decision 80/1037/EEC (3); Whereas this modification continues the objectives of the original programme involving the further expansion and further specialization in the meat processing sector and the modernization and rationalization of beef slaughtering capacity with the aim of improving the techniques of processing and marketing and hence the quantity and quality of the products processed and marketed; whereas it therefore constitues a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains sufficient information as required under Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the ware and seed potato sector in Denmark; whereas the estimated time required for implementing the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas to the extent that the addendum includes investment plans for expanding and rationalizing the starch production facilities, the objectives set out in Article 1 of the Regulation cannot, considering the market situation in the sector, be achieved; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the potato sector in Denmark forwarded by the Danish Government pursuant to Regulation (EEC) No 355/77 on 28 June 1985, is hereby approved, as far as ware and seed potatoes are concerned. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 305, 14. 11. 1980, p. 68.